                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

  UNITED STATES OF AMERICA

                      V.

  LIORA VVELLES                                                  Criminal Action No. TDC-18-0613

            Defendant,



                                        REGULAR SENTENCING ORDER

                     On or before Friday, February 01, 2019 (not more than 40 days from the date of this

order), the Probation Officer shall provide the initial draft of the presentence report to counsel for

the Defendant for review with the Defendant. If the Defendant is in pretrial detention, defense

counsel may not provide a copy of the recommendations section of the presentence report to the

Defendant in advance of meeting to review the presentence report, and may not leave the

recommendations section of the presentence report with the Defendant once the review has taken

place. The Probation Officer shall also provide the initial draft of the presentence report to

counsel for the Government.

                     On or before Friday, February 15, 2019 (not less than 14 days from date in paragraph

I), counsel shall submit, in writing, to the Probation Officer and opposing counsel, any

objections to any material information, sentencing classifications, advisory sentencing guideline

ranges, or policy statements contained in or omitted from the report.

                     After receiving counsel's objections, the Probation Officer shall conduct any

necessary further investigation and may require counsel for both parties to meet with the

Probation Officer to discuss unresolved factual and legal issues. The Probation Officer shall

make any revisions to the presentence report deemed proper, and, in the event that any objections
Sentencing Guidelines Order. Regular (Rev. 06/2018)




                                                       1
made by counsel remain unresolved, the Probation Officer shall prepare an addendum setting

forth those objections and any comment thereon.

                     On or before Tuesday, February 26,2019 (not less than 11 days from date in

paragraph 2), the Probation Officer shall file the report (and any revisions and addendum thereto)

through CM/ECF.

                     If counsel for either party intends to call any witnesses at the sentencing hearing,

counsel shall submit, in writing, to the Court and opposing counsel, on or before

Friday, March 08, 2019 (not less than 14 days before sentencing), a statement containing (a) the

names of the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the

anticipated length of the hearing.

                     Sentencing memoranda are not required unless a party intends to request a

sentence outside the advisory guidelines range on the basis of a non-guideline factor. If

submitted, they shall be filed with the Clerk and a copy delivered to chambers on or before

Friday, March 08, 2019 (not less than 14 days before sentencing). Copies of all memoranda must be

sent to the Probation Officer.

                    Any motions relating to sentencing, including motions for a continuance, shall

be filed and delivered to chambers on or before Friday, March 08, 2019 (14 days before

sentencing). No motions for a continuance filed after this deadline will be granted absent

extraordinary circumstances. Any responses to motions shall be filed on or before Friday,

March 15, 2019 (7 days before sentencing). No reply memoranda shall be filed.

                    Any other written materials relating to sentencing, including but not limited to

letters or statements by the defendant, family members, victims, or others, shall be delivered to

chambers no later than Friday, March 15, 2019 (7 days before sentencing).

Sentencing Guidelines Order. Regular (Rev. 06/2018)



                                                      2
                     If either party intends to seek a change in the defendant's release status at

sentencing, including requiring the defendant to be taken into custody immediately following

sentencing, that party shall inform the Court, opposing counsel and the Pretrial Services Officer

on or before Tuesday, March 19,2019 (3 days before sentencing). Failure to do so may result in

denial of the requested change.

                     Sentencing shall be on Friday, March 22, 2019 at 9:30 a.m.

                     The presentence report, any revisions, and any proposed findings made by the

Probation Officer in the addendum to the report shall constitute the tentative findings of the

Court under section 6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the

Court may consider any reliable information presented by the Probation Officer, the Defendant,

or the Government, and the Court may issue its own tentative or final findings at any time before

or during the sentencing hearing.

                     Nothing in this Order requires the disclosure of any portions of the presentence

report that are not disclosable under Federal Rules of Criminal Procedure 32.




December 19, 2018
Date                                                        Theodore D. Chuang
                                                            United States District u ge




Sentencing Guidelines Order - Regular (Rev. 06/2018)




                                                       3
